Reverse and Remand and Opinion Filed July 12, 2022




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00344-CV

                              HELEN RYERSON, Appellant
                                         V.
                             THE CITY OF PLANO, Appellee

                    On Appeal from the County Court at Law No. 7
                                Collin County, Texas
                        Trial Court Cause No. 007-02111-2020

                              MEMORANDUM OPINION

                       Before Justices Molberg, Reichek, and Garcia
                                Opinion by Justice Garcia

       The City of Plano seized several pets owned by appellant Helen Ryerson. She

unsuccessfully sought their return through the judicial process, and she has appealed

the county court at law’s decision against her.1 Concluding that the county court’s

final order in the case does not comply with statutory requirements, we reverse and

remand for further proceedings.




   1
      After this appeal was submitted, Ryerson’s counsel filed a notice that Ryerson had died. We decide
this appeal as though Ryerson were still living. See TEX. R. APP. P. 7.1(a)(1).
                                             I. BACKGROUND

           This case began in the Plano Municipal Court of Collin County. The clerk’s

record from the municipal-court proceedings indicates that Ryerson filed a motion

for redemption of impounded animals concerning 12 animals that the City had seized

from Ryerson’s Plano address in May 2020.2 The municipal judge held a hearing

and signed an order denying Ryerson’s motion. The order divested Ryerson of all

interest in the animals, ordered the City to care for the animals, and ordered that all

fees the City incurred relating to the animals were assessed against Ryerson.

           Ryerson appealed the order to the county court at law. Both sides filed briefs,

and, without hearing oral argument, the county-court judge affirmed the municipal

court’s order.

           Ryerson then appealed to this Court.

                                               II. ANALYSIS

           Ryerson raises five issues on appeal.

A.         Issue One: Did the municipal court have jurisdiction of this dispute?

           In her first issue, Ryerson argues that the municipal court never had

jurisdiction over this dispute and that the judgments against her are therefore void.

The City responds that the municipal court had jurisdiction of this dispute. For the

following reasons, we agree with the City.

           Ryerson’s argument proceeds in the following steps:


     2
         The motion is not in the record, but documents in the record refer to it.

                                                       –2–
      •      As a general rule, municipal courts lack civil jurisdiction.

      •      However, a municipality can confer some civil jurisdiction on its
             municipal courts of record. Specifically, a municipality’s
             governing body may, by ordinance, provide that a municipal
             court of record has “concurrent jurisdiction with a district court
             or a county court at law under Subchapter B, Chapter 54, Local
             Government Code, within the municipality’s territorial limits . .
             . for the purpose of enforcing health and safety and nuisance
             abatement     ordinances.”    TEX. GOV’T CODE ANN.
             § 30.00005(d)(2).

      •      The City never produced such an ordinance.

      •      Accordingly, the municipal court did not have subject-matter
             jurisdiction over this case.

      The City responds that (1) there is such an ordinance, specifically § 13-2(e)

of the City of Plano Code of Ordinances, which was passed and approved in 2012,

and (2) the City did not produce the ordinance in the lower courts because Ryerson

never properly challenged the municipal court’s jurisdiction. The City attached a

certified copy of the ordinance to its appellate brief, and it asks us to take judicial

notice of the ordinance. Ryerson did not file a reply brief or otherwise request to be

heard on the propriety of the City’s judicial-notice request. See TEX. R. EVID. 204

(governing judicial notice of Texas municipal and county ordinances).

      We conclude that we may take judicial notice of the City ordinance proffered

by the City on appeal. See City of Farmers Branch v. Ramos, 235 S.W.3d 462, 469

(Tex. App.—Dallas 2007, no pet.) (taking judicial notice of ordinance); see also

TEX. R. EVID. 204. The ordinance establishes that as of July 1, 2012, the municipal



                                         –3–
court of record of the City of Plano possessed the jurisdiction authorized by

Government Code § 30.00005(d)(2). Thus, Ryerson’s jurisdictional argument fails.

      Ryerson also appears to contend that the municipal court lacked jurisdiction,

despite the existence of the ordinance, because the City failed to produce a copy of

the relevant ordinance in the municipal court or the county court at law. The City

responds that it was not required to prove up the ordinance before this appeal because

Ryerson never effectively raised her jurisdictional challenge in the lower courts.

After reviewing the record, we agree with the City. Ryerson raised this jurisdictional

argument in a county-court brief that the court struck and in a postjudgment filing

that was apparently never heard. Thus, we are the first court to consider Ryerson’s

jurisdictional argument, and we consider the pleadings and evidence in the record in

deciding it. See RSL Funding, LLC v. Pippins, 499 S.W.3d 423, 429 (Tex. 2016) (per

curiam). That record now includes the jurisdiction-furnishing ordinance of which we

have taken judicial notice.

      We overrule Ryerson’s first issue on appeal.

B.    Issue Two: Did the trial judge err by failing to state the reasons for his
      ruling?

      In her second issue, Ryerson argues that the trial judge erred by failing to state

the reasons for his ruling as required by Government Code § 30.00024. We agree.

      The county court at law had jurisdiction over Ryerson’s appeal from the

municipal court’s order. See GOV’T § 30.00014(a). The Government Code imposes

certain requirements on the county court acting as an appellate court:
                                       –4–
      In each case decided by the appellate court, the court shall deliver a
      written opinion or order either sustaining or overruling each assignment
      of error presented. The court shall set forth the reasons for its decision.

Id. § 30.00024(c) (emphasis added). Under the Code Construction Act, the word

“shall” ordinarily imposes a duty. See id. § 311.016(2).

      Here, the trial judge’s final order affirmed the municipal court’s order, but it

did not state the reasons for the decision. The entire substance of the order follows:




      The order states no reasons for the affirmance. Ryerson objected to the

omission in a motion to vacate or modify the order that was ultimately denied by

operation of law.

      The City suggests that the reasons for the order are incorporated by reference

through the phrase “for the reasons stated therein,” but we disagree. That phrase does

not refer to the City’s county-court appellate brief, which stated possible reasons for

affirmance, but rather to a separate motion that did not address the merits of

Ryerson’s appeal. Thus, the order violates Government Code § 30.00024(c).

Further, we agree with Ryerson’s contention that the error was harmful because it
                                         –5–
deprived her of the ability to attack in this Court the lower court’s specific reasons

for affirmance. See Brinson Benefits, Inc. v. Hooper, 501 S.W.3d 637, 644 (Tex.

App.—Dallas 2016, no pet.) (“An appellant is harmed if, under the circumstances of

the case, it must guess at the reason the trial court ruled against it.”).

      The City suggests that we should abate this appeal and direct the trial judge to

render a new order that complies with the statute. However, we are informed that

Ryerson has died during the pendency of this appeal, and it is unclear whether

anyone will ever acquire capacity to prosecute this litigation on behalf of her estate.

Under these circumstances, we deem it appropriate to reverse and remand because

the trial court will be in a better position than we are to ascertain whether this

litigation can continue.

C.    Issues Three, Four, and Five

      In issue three, Ryerson argues that the county-court judge erred by not giving

her a trial de novo because the City did not show that the municipal court was a

municipal court of record.

      Assuming without deciding that Ryerson preserved this error for appeal, we

reject her argument for two reasons. First, the appellate record contains both a clerk’s

record and a reporter’s record from the municipal-court proceedings. This is some

evidence that the municipal court was a municipal court of record. Second, the record

contains a notice that the Plano Municipal Court became a court of record in 2012,

and there is no evidence that the Plano Municipal Court thereafter stopped being a

                                           –6–
court of record. Under the Government Code, a municipality cannot have both a

municipal court of record and a non-record municipal court. See GOV’T

§ 30.00003(e). This further supports a conclusion that the Plano Municipal Court is

a municipal court of record. We overrule Ryerson’s third issue.

      In issue four, Ryerson argues that the trial judge erred by failing to make

findings of fact and conclusions of law if it did give her a trial de novo. But Ryerson

simultaneously denies that the trial judge gave her a trial de novo, the City agrees

that the trial judge did not conduct a trial de novo, and the record is clear that there

was no trial de novo. Accordingly, we overrule Ryerson’s fourth issue.

      In issue five, Ryerson purports to incorporate in full the issues she raised in

her county-court appellate brief, and she provides eight brief summaries of those

issues. These summaries do not comply with the briefing requirements of appellate

rule 38.1. See TEX. R. APP. P. 38.1(i); Bolling v. Farmers Branch Indep. Sch. Dist.,

315 S.W.3d 893, 895–96 (Tex. App.—Dallas 2010, no pet.) (discussing application

of Rule 38.1). Accordingly, we overrule Ryerson’s fifth issue.




                                          –7–
                                III. DISPOSITION

      We reverse the trial court’s final order dated April 30, 2021, and we remand

the case for further proceedings consistent with this opinion.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE


210344F.P05




                                        –8–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

HELEN RYERSON, Appellant                       On Appeal from the County Court at
                                               Law No. 7, Collin County, Texas
No. 05-21-00344-CV           V.                Trial Court Cause No. 007-02111-
                                               2020.
THE CITY OF PLANO, Appellee                    Opinion delivered by Justice Garcia.
                                               Justices Molberg and Reichek
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with the opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 12th day of July 2022.




                                         –9–